Case 19-02025       Doc 137   Filed 03/31/20   Entered 03/31/20 15:28:26   Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION

__________________________________________
In re:                                    )           Chapter 11
                                          )
DONNA J. BARNES,                          )           Case No. 19-20400
                                          )
       Debtor.                            )
                                          )
__________________________________________)
DONNA J. BARNES,                          )
                                          )           Adv. Proc. No. 19-02025
       Plaintiff                          )
       v.                                 )
                                          )
JAMES R. BARNES,                          )
UBS BANK, USA,                            )
SHEM CREEK HAYSTACK, LLC                  )
RTM CAPITAL PARTNERS, INC.,               )
LPV, 15-HERMITAGE, LLC,                   )
MATTHEW CURTIS,                           )
DANIAL SOLAZ,                             )
REINHART FOODSERVICE, LLC,                )
MARK BRETT,                               )
LH VT HOUSE, LLC,                         )
                                          )
       Defendants                         )           March 31, 2020
__________________________________________)

           RTM CAPITAL PARTNERS, INC., LPV, 15-HERMITAGE, LLC,
              AND MATTHEW CURTIS’ UPDATED EXHIBIT LIST
          Defendants RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and

Matthew Curtis (the “RTM Parties”) respectfully submit this updated exhibit list for

the adversary proceeding trial scheduled for April 3, 2020. The RTM Parties have

simply added one additional exhibit as Exhibit 10, Exhibits 1-9 are those previously

disclosed and filed at E.C.F. # 93.




2401917
Case 19-02025        Doc 137    Filed 03/31/20    Entered 03/31/20 15:28:26   Page 2 of 3




                                       WITNESSES

          The RTM Parties did not initially plan to call witnesses at trial, but to simply

reserve the right to call witnesses listed by other parties, rebuttal witnesses and/or

other witnesses responsive to new issues raised by the parties. Given that LH VT

House, LLC indicated for the first time yesterday that it seeks to call valuation

witnesses, the RTM Parties may call a responsive witness in the event the Court

admits that testimony:

          1.    David W. Widmann and/or another appropriate representative of

Sweeney Real Estate & Appraisal.

                                        EXHIBITS

          1.    RTM Parties Writ of Execution – Goods, Chattels and Real Estate.

          2.    Appraisal of Real Property (may be supplemented).

          3.    Tax statement from Westerly Tax Collector.

          4.    Westerly Tax Assessment Record.

          5.    Shem Creek responses to Requests for Admission.

          6.    Reinhart Foodservice, LLC responses to Requests for Admission.

          7.    Requests for Admission to LH VT House LLC.

          8.    Interrogatories to LH VT House LLC.

          9.    Requests for Production to LH VT House LLC.

          10.   Appraisal of Real Property as of March 28, 2020.




                                              2
2401917
Case 19-02025   Doc 137   Filed 03/31/20   Entered 03/31/20 15:28:26   Page 3 of 3




                                DEFENDANTS,
                                RTM CAPITAL PARTNERS, INC.;
                                LPV, 15-HERMITAGE, LLC; and
                                MATTHEW CURTIS

                                By: /s/ Kevin J. McEleney
                                    Kevin J. McEleney (ct27673)
                                    Updike, Kelly & Spellacy, P.C.
                                    100 Pearl Street, PO Box 231277
                                    Hartford, CT 06123
                                    Tel.: (860) 548-2600
                                    Fax: (860) 548-2680
                                    kmceleney@uks.com
                                    Their Attorneys




                                       3
2401917
